Citation Nr: 0413058	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to secondary service connection for bilateral 
osteoarthritis of the hips, status post total hip 
replacements.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from June 1963 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
service connection for bilateral osteoarthritis of the hips, 
status post total hip replacement, claimed as secondary to 
service-connected left knee osteoarthritis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In pertinent part, records reveal trauma to the left knee 
during service.  There was evidence of traumatic arthritis in 
service, and service connection was granted for traumatic 
arthritis after service.  A 10 percent rating was initially 
assigned.  That rating was in effect until after a total knee 
replacement.

The veteran contends that his left knee pathology caused or 
contributed to bilateral hip arthritis, resulting in 
bilateral hip replacements.  The medical evidence in this 
point is in conflict, and prior to an informed decision being 
made, additional development is needed.

On the one hand, there is a VA opinion of July 2002 that 
there is no causal relationship.  There are several problems 
with this opinion.  First, the claims folder (including the 
service medical records) was not available for review.  There 
were complaints of left hip pain at service separation.  
Second, records leading up to the left total knee replacement 
in the mid 1995 are not on file, and would be helpful to the 
opinion if they can be found.  Third, there is no opinion as 
to aggravation of hip arthritis due to the knee pathology.  
Finally, multiple opinions and treatment records have been 
added to the record, but have not been reviewed in making a 
decision as to etiology.

On the other hand, there is one private opinion that the 
veteran "has had bilateral hip replacements and knee 
replacement as a direct result of osteoarthritis that is 
likely related to his degenerative condition that developed 
on active duty."  It is not clear that this opinion was 
entered after a review of records showing traumatic-not 
degenerative pathology in service or was entered after a 
review of records wherein some degenerative process was 
identified.

Finally there is a private opinion that the doctor's records 
did not reflect that the knee problem caused the right hip 
arthritis, but that the knee might have aggravated the pre-
existing arthritis.

It does not appear that all of the available records were 
reviewed by any of the physician's who have offered opinions.  
Moreover, there is an additional problem with the evidentiary 
standing of the case.  

The veteran has reported treatment at a CHAMPUS/PRIMUS clinic 
in Fayetteville from July 1987 to the "present" (2003).  He 
attempted to obtain the records and has indicated that they 
were being shipped to the National Personnel Records Center 
(NPRC).  Reportedly, the records were shipped to NPRC in June 
2001.  They were part of a 22-box shipment, with his records 
in box 17.  The Accession number was [redacted].

The RO made a request for the records and it was indicated 
that there were no service medical records found.  Other 
notice to the appellant indicated that service medical 
records had been supplied to the VA.

While the service medical records are on file, the post 
service records are not, nor is it clear that they have been 
searched for.  In an effort to obtain a picture of the 
impairment of the left knee in the years following service, 
an additional attempt will be made to obtain those records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make a specific request 
to obtain CHAMPUS/PRIMUS records of the 
Fayetteville clinic.  As indicated, the 
clinic should be contacted, as should the 
NPRC.  In contacting the NPRC, it must be 
clear that the records sought are not 
service medical records.  The claims 
folder should reflect all attempts to 
obtain the records, whether records are 
obtained or not.

2.  Thereafter, and whether records are 
obtained or not, the records should be 
sent to a board of 2 orthopedists who 
have not previously examined the veteran.  
After reviewing all available records, 
they should enter an opinion as to 
whether it is as least as likely as not 
that the bilateral hip pathology is in 
any way related to the service connected 
left knee pathology.  Specifically, it 
should be indicated whether the hip 
pathology is proximately due to or the 
result of the left knee disorder.  It 
should also be indicated whether the 
bilateral hip disorders were aggravated 
(permanently made worse) by the service 
connected disorder.  If there is no 
relationship between the knee and either 
hip, that should also be set forth.  If 
an examination is needed to enter the 
opinion, that should be scheduled.

Thereafter, the RO should readjudicate the instant claim.  To 
the extent the benefits sought are not granted, the veteran 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome of this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




